348 F.2d 470
UNITED STATES of America ex rel. Smith G. HUDSON, Appellant,v.James F. MARONEY, Warden, State Correctional Institution,Pittsburgh, Pennsylvania.
No. 15222.
United States Court of Appeals Third Circuit.
Submitted June 7, 1965.Decided July 22, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; John L. Miller, Judge.
Smith G. Hudson, pro se.
John R. Hoye, Dist. Atty., Uniontown, Pa., for appellee.
Before KALODNER, HASTIE, and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court dated December 2, 1964 will be affirmed.